 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SCOTT JOHNSON,                                   Case No. 2:14-cv-02052-KJM-DB
11                       Plaintiff,
12           v.                                        ORDER
13    MIKE PATEL,
14                       Defendants.
15

16                  As described in the court’s October 10, 2018 order, ECF No. 56, defense counsel

17   Michael D. Welch has twice failed to respond to the court’s order to show cause for failure to

18   comply with a court order, then twice failed to pay sanctions as ordered, then twice belatedly paid

19   sanctions without providing a substantive response to the court’s orders to show cause why his

20   privilege to practice in this court should not be suspended. See ECF Nos. 44, 45, 47, 48, 52, 54,

21   55. In discharging its most recent order to show cause, the court advised Welch it would increase

22   sanctions by $250 each time his noncompliance with court orders requires the court to issue an

23   order to show cause. ECF No. 56 at 2. The court also set a December 13, 2018 status conference.

24   Id.

25                  Welch did not appear at the December 13, 2018 status conference and provided no

26   explanation for his absence. ECF No. 58 (Dec. 13, 2018 hr’g mins.). This court, one of the

27   busiest is the nation, has now spent considerable time and resources addressing Welch’s

28   noncompliance with its orders, and to no avail. As Welch has been advised, the court has the
                                                       1
 1   inherent power to address counsel’s bad faith, including the power to issue sanctions and
 2   suspensions. See ECF No. 56 at 2-3. Mr. Welch’s repeated and flagrant noncompliance with the
 3   court’s orders amply supports a finding of bad faith. See, e.g., Peabody v. Maud Van Cortland
 4   Hill Schroll Tr., 892 F.2d 772, 777 (9th Cir. 1989).
 5                  Accordingly, Mr. Welch is ORDERED to SHOW CAUSE within seven (7) days
 6   why, in light of his repeated noncompliance with court orders, he should not be sanctioned $500
 7   and have his privilege to practice in the Eastern District of California suspended until he has
 8   completed 20 hours of continuing legal education in ethics, with his sanction reported to the
 9   California State Bar.
10                  IT IS SO ORDERED.
11   DATED: February 4, 2019.
12

13                                                  UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
